Case 6:20-cv-00609-ADA Document 14-1 Filed 10/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

Virtual Immersion Technologies LLC

vs. Case No.: 6:20-cv-00609-ADA

Booz Allen Hamilton Inc.

ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for
Admission Pro Hac Vice filed by Holly Hawkins Saporito , counsel for

Booz Allen Hamilton Inc. . . .
, and the Court, having reviewed the motion, enters

 

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Holly Hawkins Saporito may appear on behalf of Booz Allen Hamilton Inc.

 

 

in the above case.

IT IS FURTHER ORDERED that “olly Hawkins Saporito if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of October , 20

 

UNITED STATES DISTRICT JUDGE
